OPINION AND ORDER
PER CURIAM.
On October 21, 1968, after notice and hearing, we transferred ten cases which had been filed in other districts to the United States District Court for the Eastern District of Kentucky for coordinated or consolidated pretrial proceedings pursuant to 28 U.S.C. § 1407 and with the consent of that court assigned them to the Honorable Mac Swinford. In re Multidistrict Civil Actions Involving the Air Crash Disaster at the Greater Cincinnati Airport (Constance, Kentucky) on November 20, 1967. 298 F. Supp. 353 (Judicial Panel on Multidistrict Litigation, 1968). The cases listed *356on Schedules B, C, and D were filed in their respective courts too late to be included in the hearing which was held on August 8, 1968.
We subsequently issued orders directing counsel for the parties in each of these cases to show cause why they should not be transferred to the Eastern District of Kentucky and assigned to Chief Judge Swinford on the basis of the August 8 hearing and for the rear, sons stated in our Memorandum and Order of October 21, 1968. The show cause order provided that no further hearing would be held unless requested by a party. No one has requested such a hearing nor has any objection to the proposed transfer been filed.1 The time for filing objections or requests for hearing has now expired.
All cases listed on the attached schedules arise from the November 20, 1967 crash at the Greater Cincinnati Airport and clearly present many common questions of fact. It is undisputed that transfer of these cases to the Eastern District of Kentucky will be for the convenience of parties and witnesses and will promote the just and efficient conduct of them and the related cases previously transferred to or initially filed in that court.
It is ordered that the actions listed on Schedules B, C and D be and they are hereby transferred to the Eastern District of Kentucky for coordinated or consolidated pretrial proceedings and with the consent of that court heretofore filed with the Clerk of the Panel assigned to the Honorable Mac Swinford.
SCHEDULE B
SOUTHERN DISTRICT OF OHIO
1. Central Trust Company v. Trans World Airlines, et al. Civil Action No. 6874
2. Central Trust Company v. Trans World Airlines, et al. Civil Action No. 6875
3. Central Trust Company v. Trans World Airlines, et al. Civil Action No. 6876
4. Irene E. Mulligan v. Trans World Airlines, et al. Civil Action No. 6883
4a. Jean B. Smith v. Trans World Airlines, et al. Civil Action No. 6908
WESTERN DISTRICT OF PENNSYLVANIA
5. Virginia Sandish v. Trans World Airlines, et al. Civil Action No. 68-856
SCHEDULE C
Western District of Pennsylvania
1. Charlotte Eileen Lutes v. Trans World Airlines, Inc. Civil Action No. 1205
2. Mary Rita Murphy v. Trans World Airlines, Inc., et al. Civil Action No. 1260
3. Mary Rita Murphy v. Trans World Airlines, Inc., et al. Civil Action No. 1261
*357SCHEDULE B — Cont’d
4. George Brokaw v. Trans World Airlines, Inc., et al. Civil Action No. 1303
5. Angelo A. Moreno v. Trans World Airlines, Inc., et al. Civil Action No. 1318
6. James E. Simpson v. Trans World Airlines, Inc., et al. Civil Action No. 1340
7. Virginia Sandish v. General Dynamics Corp., et al. Civil Action No. 1230
Southern District of Ohio
8. Lena M. Claflin v. General Dynamics Corp., et al. Civil Action No. 6914
Northern District of Illinois
9. John Anthony v. Trans World Airlines, Inc. Civil Action No. 68C 2033
10. Mary Rita Murphy v. Standard Kollsman Industries Inc., et al. Civil Action No. 68C 2211
11. James E. Simpson v. Standard Kollsman Industries Inc., et al. Civil Action No. 68C 2231
12. George Brokaw v. Standard Kollsman Industries, Inc., et al. Civil Action No. 68C 2209
13. Mary Rita Murphy v. Standard Kollsman Industries, Inc., et al. Civil Action No. 68C 2210
14. Dolores Monkelis v. Standard Kollsman Industries, Inc., et al. Civil Action No. 68C 2250
15. Francis A. Hoblak v. Standard Kollsman Industries, Inc., et al. Civil Action No. 68C 2249
16. Dolores Monkelis v. Standard Kollsman Industries, Inc., et al. Civil Action No. 68C 2248
17. Virginia Sandish v. Standard Kollsman Industries, Inc., et al. Civil Action No. 68C 2212
Central District of California
18. William J. Bauman v. Trans World Airlines, Inc., et al. Civil Action No. 68-1877-HP
19. Joy Ann Sweet, et al. v. Trans World Airlines, Inc., et al.' Civil Action No. 68 — 1897-HP
20. Ruth M. Ness v. Trans World Airlines, Inc., et al. Civil Action No. 68-1903-HP
SCHEDULE D
NORTHERN DISTRICT OF CALIFORNIA
1. Julius Kashkin v. Kollsman Instruments Corp. Civil Action No. 50334
2. Richard W. Rutherford v. Kollsman Instruments Corp. Civil Action No. 50335
3. Richard W. Rutherford v. Trans World Airlines, Inc., et al. Civil Action No. 49738

. Counsel for all parties in the Mulligan and The Central Trust Company had filed joint stipulations favoring the proposed transfer and waiving further argument. The United States has filed an affidavit stating that it does not object to the transfer of any cases in which it is a party. Counsel for Kollsman Instrument Corp. has advised that it does not oppose the proposed transfer.